DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-22, as recited in an amendment filed on March 22, 2022, were previously pending and subject to a final office action filed on April 4, 2022 (the “April 4, 2022 Final Office Action”).  On July 27, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant further amended claim 11, 13, and 20-22 and canceled claims 1, 3-10, 12, and 14 (the “July 27, 2022 RCE”).  Claims 11, 13, and 15-22, as recited in the July 27, 2022 RCE, are currently pending and subject to the non-final office action below.

Notice to Applicant
In the July 27, 2022 RCE, Applicant indicated that claim 20 was amended with the “currently amended” status identifier. See MPEP § 714 II(C.(A)).  However, claim 20 does show the current changes to the claim with any markings to indicate the changes that have been made relative to the immediate prior version, as required by MPEP § 714 II(C.(B)).  For examination purposes, the Examiner will interpret Applicant’s apparent intent to amend claim 20 to return it to its state in the originally claims filed on September 16, 2021 as an amendment to claim 20.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 7-10, Rejections under 35 U.S.C. § 102 and 103 Section, filed on July 27, 2022, with respect to rejections of claim 11 under 35 U.S.C. § 103, have been fully considered, but they are not persuasive.
Specifically, Applicant asserts that the cited prior art does no teach the newly amended limitation directed to “said machine learning and artificial intelligence having been trained by submitted historical medical data and by said diagnostic coding database”, as described in claim 11. Examiner respectfully disagrees.  Despite Applicant’s arguments, the McEwing reference (McEwing et al. (Pub. No. US 2020/0350072)) teaches that Artificial Intelligence (AI) or machine learning (i.e., the ML/AI algorithms) may be utilized to correlate notations of symptoms, diagnosis, treatment or tests to the established coding protocols. See McEwing, paragraph [0050].  Further, paragraph [0050] teaches that this knowledge database may be refined over time by continuous review of noted clinician text (vernacular or nomenclature) and selected codes or proscribed treatments and tests (i.e., training the ML/AI algorithms on historical medical data including a plurality of records related to diagnostic codes and prescribed treatments and tests). Id.
Paragraph [0052] teaches that the software program will have been refined utilizing machine learning from past and current EHRs and accepted coded invoices correlated to the EHRs. McEwing, paragraph [0052].  Thus existing databases can be enhanced to be utilized in later (current) searches of past medical histories initiated by clinicians (i.e., training the ML/AI algorithms on the diagnostic coding database, where the existing, accepted coding invoices correlated to the EHRs is interpreted as the equivalent of Applicant’s diagnostic coding database). Id.  McEwing explicitly teaches that the artificial intelligence and machine learning algorithms may be refined over time by continuous review of noted clinician text (vernacular or nomenclature) and selected codes or proscribed treatments and tests (i.e., interpreted as historical medical data) and an existing database of current searches of past medical histories initiated by clinicians (i.e., interpreted as the equivalent of the diagnostic coding database).  Therefore, McEwing teaches this newly amended limitation.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “the method in claim 12” in the preamble of claim 17.  However, there is insufficient antecedent basis for this limitation in the claims. See MPEP § 2173.05(e).  Following Applicant’s Amendments to the claims, Applicant canceled claim 12. See the July 27, 2022 RCE, at p. 3 (canceling claim 12).  As such, since claim 12 has been canceled, there appears to be an error in claim dependency for claim 17.  Since Applicant amended claim 11 to include similar limitations that were previously described in canceled claim 12 (see p. 2-3 of the July 27, 2022 Amendment), Examiner suggests that Applicant amend claims 17 to have it depend on claim 11 instead of their its current dependency on canceled claim 12.  For examination purposes, the preamble of claims 11 will be interpreted and read as “[t]he method of claim 12.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- McEwing et al. (Pub. No. US 2020/0350072); in view of:
- Garoon et al. (Pub. No. US 2018/0008142);
- Harmon et al. (Pub. No. US 2017/0235884);
- Murrish et al. (Pat. No. US 10,431,336);
- Saxena et al. (Pub. No. US 2018/0129952).

	Regarding claim 11,
		- McEwing teaches:
			- a method for mandating correct medical coding by a treating provider of a patient, comprises (McEwing, paragraph [0053]; Paragraph [0053] teaches a method of expeditiously and reliably assigning relevant coding protocols at the time a health care provider may be entering patient examination notes, surgery or procedure summaries, etc.):
- receiving medical data from the patient (McEwing, paragraph [0260]; Paragraph [0260] teaches that the display contains the clinician’s input such as observed patient symptoms.);
- receiving preliminary medical test data associated with the patient (McEwing, paragraph [0260]; Paragraph [0260] teaches that the display contains the clinician’s input such as test to be performed (e.g., x-rays).);
- receiving a preliminary diagnosis from the treating provider of a medical condition of the patient based on said received medical data and said preliminary medical test data (McEwing, paragraph [0260]; Paragraph [0260] teaches that the display contains the clinician’s input such as preliminary diagnosis.); and
- using a diagnostic coding database having a plurality of records each including at least a medical diagnosis and a diagnostic requirement portfolio associated with a respective record; and wherein said diagnostic coding database has a plurality of records each including at least a medical diagnosis and a diagnostic requirement portfolio associated with a respective record (McEwing, paragraph [0080]; Paragraph [0080] teaches that the [system] application pertains to a tool and method for accessing a repository or database of electronic health records, i.e., EHR records.  This application also pertains to a repository of electronic healthcare records that may be accessed electronically and electronically stored health care records (EHR) of individually identified patients searched for specific terms or medical conditions, diagnoses, medical procedures or treatment, or testing such as laboratory tests, imaging, etc. (i.e., the repository of electronic healthcare records is the equivalent of a diagnostic coding database, because it has a plurality of health records and includes specific medical conditions, diagnoses, medical procedures, treatments, tests, imaging, etc.).);
- immediately notifying the treating provider that the preliminary diagnosis is incorrect (McEwing, paragraph [0056]; Paragraph [0056] teaches that using AI or machine learning, the software can suggest possible treatments or tests to the clinician based on the clinician's entry.  This supplemented information may comprise the alphanumeric codes and code descriptors for the suggested treatment or test.  These suggested treatment or tests may be displayed to the clinician for evaluation.  This additional information displayed to the clinician may alert the clinician that her initial diagnosis entries “were headed down the wrong path” (i.e., immediately notifying the treating provider that the preliminary diagnosis is incorrect) and additional notation may be merited.);
- wherein said determining if a respective record associated with said preliminary diagnosis includes providing a neural network (NN) in data communication with said diagnostic coding database having algorithms configured for machine learning (ML) and artificial intelligence (AI) operable to determine if a totality of said received auxiliary medical test data is indicative of said respective record associated with said preliminary diagnosis (McEwing, paragraph [0050] and [0056]; Paragraph [0050] teaches that Artificial Intelligence (AI) or machine learning (i.e., the ML/AI algorithms) may be utilized to correlate notations of symptoms, diagnosis, treatment or tests to the established coding protocols.  Further, paragraph [0050] teaches that this knowledge database may be refined over time by continuous review of noted clinician text (vernacular or nomenclature) and selected codes or proscribed treatments and tests (i.e., training the ML/AI algorithms on historical medical data including a plurality of records related to diagnostic codes and prescribed treatments and tests).  Paragraph [0056] teaches using AI or machine learning, the software can suggest possible treatments or tests to the clinician based on the clinician’s entry (i.e., the AI is operable to determine the correct medical test data for the respected preliminary diagnosis selected by the clinician).  This supplemented information may comprise the alphanumeric codes and code descriptors for the suggested treatment or test.  These suggested treatment or tests may be displayed to the clinician for evaluation.); and
- said algorithms associated with said machine learning and artificial intelligence having been trained by submitted historical medical data and by said diagnostic coding database (McEwing, paragraphs [0050] and [0052]; Paragraph [0050] teaches that Artificial Intelligence (AI) or machine learning (i.e., the ML/AI algorithms) may be utilized to correlate notations of symptoms, diagnosis, treatment or tests to the established coding protocols.  Further, paragraph [0050] teaches that this knowledge database may be refined over time by continuous review of noted clinician text (vernacular or nomenclature) and selected codes or proscribed treatments and tests (i.e., training the ML/AI algorithms on historical medical data including a plurality of records related to diagnostic codes and prescribed treatments and tests).  Paragraph [0052] teaches that the software program will have been refined utilizing machine learning from past and current EHRs and accepted coded invoices correlated to the EHRs.  Thus existing databases can be enhanced to be utilized in later (current) searches of past medical histories initiated by clinicians (i.e., training the ML/AI algorithms on the diagnostic coding database, where the existing, accepted coding invoices correlated to the EHRs is interpreted as the equivalent of Applicant’s diagnostic coding database).).
		- McEwing does not explicitly teach a method, comprising:
			- determining a respective record associated with said preliminary diagnosis;
- determining if said prelim diagnosis includes at least one more medical symptom or at least one more medical test not found in said received medical symptom data from the patient or said received medical test data associated with the patient;
- receiving auxiliary medical data associated with the patient according to said diagnostic requirement portfolio associated with said preliminary diagnosis;
- repeatedly receiving said auxiliary medical test data associated with the patient according to said outline of predetermined medical conditions until all elements of said outline of predetermined findings associated with said preliminary diagnosis have been completed; and
- recommending making a claim for payment.
		- However, in analogous art of medical diagnostic systems and methods, Garoon teaches a system, comprising:
			- determining a respective record associated with said preliminary diagnosis (Garoon, paragraph [0036]; Paragraph [0036] teaches that the system may determine diagnosis information by determining a set of characteristics associated with the user, comparing the identified distortions perceived by the user with distortions perceived by other users with similar characteristics as the set of characteristics associated with the user, and retrieving information associated with diagnosed vision abnormalities of the other users (i.e., determining records associated with the patient’s diagnosis).  Paragraph [0036] teaches that this feature is beneficial for retrieving information related to other users with similar diagnoses, prognoses, surgical results, test results, and treatments.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic systems and methods at the time of the effective filing date to modify the automatic coding protocol method taught by McEwing to incorporate a step and feature directed to determining records associated with a patient’s diagnosis, as taught by Garoon, in order to retrieve information related to other users with similar diagnoses, prognoses, surgical results, test results, and treatments. See Garoon, paragraph [0036]; see also MPEP § 2143 G.
		- Further, in analogous art of medical diagnostic systems and methods, Harmon teaches a system, wherein:
			- determining if said prelim diagnosis includes at least one more medical symptom or at least one more medical test not found in said received medical symptom data from the patient or said received medical test data associated with the patient (Harmon, paragraphs [0026] and [0028]; Paragraph [0026] teaches that the determination of the probability value associated with a medical code may comprise applying one or more coding rules to key characteristics in the patient registry record (i.e., determining the appropriateness of the medical code).  These coding rules may be indicative of pre-requisites or conditions/criteria for the medical code to be potentially applicable to the patient (i.e., an outline of predetermined medical findings that are present in the patient’s record before a code associated with a diagnosis is applicable to the patient).  For example, a pre-requisite or condition/criteria may be a particular pattern of other medical codes in the patient history, particular pattern of symptoms (i.e., determining if the preliminary diagnose is accompanied by at least one required medical symptom in the patient’s medical history), events, diagnoses, lab results, and the like, in the patient history, as well as combining such patterns in the patient history with current medical codes, symptoms, diagnoses, events, lab results, or the like.  Paragraph [0028] teaches that these features are beneficial for calculating a percentage or probability that a medical code is applicable to a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic systems and methods at the time of the effective filing date to further modify the automatic coding protocol method taught by McEwing, as modified in view of Garoon, to incorporate a step and feature directed to using one or more coding rules to determine whether medical codes are applicable to a patient, as taught by Harmon, in order to calculate a percentage or probability that a medical code is applicable to a patient. See Harmon, paragraph [0028]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems for facilitating clinical decisions and methods, Murrish teaches a system, further comprising:
			- receiving auxiliary medical data associated with the patient according to said diagnostic requirement portfolio associated with said preliminary diagnosis; and repeatedly receiving said auxiliary medical test data associated with the patient according to said outline of predetermined medical conditions until all elements of said outline of predetermined findings associated with said preliminary diagnosis have been completed (Murrish, Col. 16, lines 31-36 and lines 39-41; Column 16, lines 31-36 teach that at a step 260 actions are evaluated to determine if additional problems or plans need to be resolved.  If so, then the process described in FIG. 2 repeats and additional patient information is received that is relevant to the problem or plan specified by the action evaluated at step 260 (i.e., receiving auxiliary medical test data and repeating the collection of medical test data until the problems or plans are resolved).  Further, Column 16, lines 39-41 teach that multiple iterations of steps 210 through 260 may occur during the course of determining actions for a patient (i.e., the equivalent of “repeatedly receiving auxiliary medical test data associated with the patient”, because step 260 directed to receiving additional patient information that is relevant to the problem or plan may be repeated multiple times).).  Column 36, lines 31-36 teach that this feature is beneficial for determining if additional problems or plans need to be resolved.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems for facilitating clinical decisions and methods at the time of the effective filing date to further modify the automatic coding protocol method taught by McEwing, as modified in view of: Garoon and Harmon, to incorporate steps and features directed to repeatedly collecting additional patient information, as taught by Murrish, in order to determine if additional problems or plans need to be resolved. See Murrish, Col. 16, lines 31-36; see also MPEP § 2143 G.
	- Yet still further, in analogous art of cognitive learning systems and methods for facilitating medical insurance claim decisions, Saxena teaches a system, comprising:
		- recommending making a claim for payment (Saxena, paragraph [0138]; Paragraph [0138] teaches a blockchain-associated cognitive insight 818 may be provided to a healthcare insurance claims processor, recommending that an insurance claim associated with a particular patient be paid to a healthcare provider (i.e., recommending paying a claim for payment).  Paragraph [0138] teaches that this feature is beneficial for initiating a process to pay for health services and providing an explanation of benefits.).
Therefore, it would have been obvious to one of ordinary skill in the art of cognitive learning systems and methods for facilitating medical insurance claim decisions at the time of the effective filing date to further modify the automatic coding protocol method taught by McEwing, as modified in view of: Garoon; Harmon; and Murrish, to incorporate a step and feature directed to recommending that an insurance claim be paid to a healthcare provider, as taught by Saxena, in order to initiating a process to pay for health services and providing an explanation of benefits. See Saxena, paragraph [0138]; see also MPEP § 2143 G.

Regarding claim 13,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, teaches the limitations of claim 11 (which claim 13 depends on), as described above.
	- McEwing teaches a method, wherein:
		- said neural network (NN) is operable select a different record that is indicated by said totality of said received auxiliary medical data (McEwing, paragraph [0056] teaches that Using AI or machine learning, the software can suggest possible treatments or tests to the clinician based on the clinician’s entry.  This supplemented information may comprise the alphanumeric codes and code descriptors for the suggested treatment or test.  These suggested treatment or tests may be displayed to the clinician for evaluation (i.e., selecting different records based on the codes related to the medical data).).
The motivations and rationales to modify the automatic coding protocol method taught by McEwing, in view of: Garoon; Harmon; Murrish; and Saxena, described in the analysis of the obviousness rejections of claims 11 and 12 similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 15,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, teaches the limitations of claim 11 (which claim 15 depends on), as described above.
		- McEwing further teaches a method, wherein:
			- said receiving auxiliary medical test data includes receiving a natural language file generated by a natural language (NL) reader configured to receive said auxiliary medical data (McEwing, paragraph [0364]; Paragraph [0364] teaches that in step 5, the disclosure uses an artificial intelligence (AI) text analysis, e.g., Keyword Extraction, to extract key words from the clinician notes.  Each key word is passed into an algorithm that searches the Medical Term Table to determine if it matches a medical term.  This step can include natural language analysis to identify terms as part of machine learning algorithms (i.e., the system uses a natural language reader to receive the medical data from the clinician notes).).
The motivations and rationales to modify the automatic coding protocol method taught by McEwing, in view of: Garoon; Harmon; Murrish; and Saxena, described in the analysis of the obviousness rejection of claim 11 similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 20,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, teaches the limitations of claim 13 (which claim 20 depends on), as described above.
		- McEwing teaches a method, further comprising:
			- communicating said insurance code associated with said final diagnosis to a third-party coder via a wide area network (McEwing, paragraph [0022]; Paragraph [0022] teaches that the PMR [patient medical records] created by the physician or other service provider may be reviewed by a medical billing coder (i.e., communicating the insurance codes to a third-party coder).  The medical billing coder (residing as an employee or contractor of the medical service provider) assigns alpha-numeric codes consistent with diagnosis, treatment, procedures or testing (i.e., assigning insurance codes associated with a final diagnosis).  The coding is in accordance with one of the several medical coding protocol or coding schemes.  The coding protocol may include procedures for oversight and review of the accuracy of the coding assignments to the health care provider’s PMR or EMR.  The coding information may be submitted for review, approval and payment by a third party payor (i.e., communicating the insurance codes to a third-party coder).).
The motivations and rationales to modify the automatic coding protocol method taught by McEwing, in view of: Garoon; Harmon; Murrish; and Saxena, described in the analysis of the obviousness rejections of claims 11 and 12 similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 21,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, teaches the limitations of claim 20 (which claim 21 depends on), as described above.
		- McEwing teaches a method, wherein:
			- said third party coder is an insurance company (McEwing, paragraph [0059]; Paragraph [0059] teaches that the third party payors include health insurance companies.).
The motivations and rationales to modify the automatic coding protocol method taught by McEwing, in view of: Garoon; Harmon; Murrish; and Saxena, described in the analysis of the obviousness rejections of claims 11 and 12 similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 22,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, teaches the limitations of claim 20 (which claim 22 depends on), as described above.
		- McEwing teaches a method, wherein:
			- said third party coder is a clinic or hospital (McEwing, paragraph [0022]; Paragraph [0022] teaches that the PMR [patient medical records] created by the physician or other service provider may be reviewed by a medical billing coder (i.e., communicating the insurance codes to a third-party coder).  The medical billing coder (residing as an employee or contractor of the medical service provider) (i.e., since the medical billing coder may be an employee or contractor of the medical service provider, one of ordinary skill in the art of medical diagnostic systems would recognize that the medical billing coder may be an employee of a clinic or hospital where the medical service provider provides medical services) assigns alpha-numeric codes consistent with diagnosis, treatment, procedures or testing.).
The motivations and rationales to modify the automatic coding protocol method taught by McEwing, in view of: Garoon; Harmon; Murrish; and Saxena, described in the analysis of the obviousness rejections of claims 11 and 12 similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: McEwing et al. (Pub. No. US 2020/0350072), as modified in view of: Garoon et al. (Pub. No. US 2018/0008142); Harmon et al. (Pub. No. US 2017/0235884); Murrish et al. (Pat. No. US 10,431,336); and Saxena et al. (Pub. No. US 2018/0129952), as applied to claim 11 above, and further in view of:
- Brady et al. (Pub. No. US 2020/0121246).

	Regarding claim 16,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, teaches the limitations of claim 11 (which claim 16 depends on), as described above.
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, does not explicitly teach a method, which includes:
			- receiving a final diagnosis from the treating provider of the medical condition of the patient based on said received auxiliary medical test data; and
- determining if said final diagnosis is the same as said preliminary diagnosis and, if so, determining that a final diagnosis is unchanged from said preliminary diagnosis.
		- However, in analogous art of medical diagnostic systems and methods, Brady teaches a method, wherein:
			- receiving a final diagnosis from the treating provider of the medical condition of the patient based on said received auxiliary medical test data (Brady, paragraph [0042]; Paragraph [0043] teaches that in the embodiment shown in FIG. 2, the diagnostic hypothesis assigned in step 275 (i.e., cervical facet ⅚ inflammation) must be confirmed by the provider to be reverse compatible in step 280, as compared with the provider’s hypothesis and the patient history data 70 provided (i.e., the provider’s confirmation of the diagnostic hypothesis is the equivalent of “receiving a final diagnosis from the treating provider”).); and
- determining if said final diagnosis is the same as said preliminary diagnosis and, if so, determining that a final diagnosis is unchanged from said preliminary diagnosis (Brady, paragraph [0043] teaches that in the embodiment shown in FIG. 2, the diagnostic hypothesis assigned in step 275 (i.e., cervical facet ⅚ inflammation) must be confirmed by the provider to be reverse compatible in step 280, as compared with the provider’s hypothesis and the patient history data 70 provided (i.e., determining if the final diagnosis is the same as the preliminary diagnosis).  In other words, step 280 requires the provider to confirm that the diagnostic hypothesis assigned in step 275 makes sense before it is officially determined to be the diagnosis of the patient’s medical condition (i.e., determining that the final diagnosis is unchanged from the preliminary diagnosis).  Paragraph [0051] teaches that this feature is beneficial for ensuring consistency across providers when diagnosing patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic systems and methods at the time of the effective filing date to further modify the automatic coding protocol method taught by McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, to incorporate steps and features directed to receiving final diagnostic information and requiring providers to confirm the final diagnosis, as taught by Brady, in order to ensure consistency across providers when diagnosing patients. See Brady, paragraph [0051]; see also MPEP § 2143 G.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: McEwing et al. (Pub. No. US 2020/0350072), as modified in view of: Garoon et al. (Pub. No. US 2018/0008142); Harmon et al. (Pub. No. US 2017/0235884); Murrish et al. (Pat. No. US 10,431,336); and Saxena et al. (Pub. No. US 2018/0129952), as applied to claim 11 above, and further in view of:
- Green, Jr. et al. (Pub. No. US 2011/0301982).

Regarding claim 17,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, teaches the limitations of claim 11 (which claim 17 is interpreted as depending on – see analysis described in the Claim Rejections – 35 U.S.C. § 112(b) Section above), as described above.
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, does not explicitly teach a method, further comprising:
			- using the diagnostic coding database to determine a final diagnostic code associated with said preliminary diagnosis; and
- using the diagnostic coding database to determine a final diagnostic code associated with said final diagnosis.
		- However, in analogous art of systems and methods for providing clinical decision support, Green, Jr. teaches a system, comprising:
			- using the diagnostic coding database to determine a final diagnostic code associated with said preliminary diagnosis; and using the diagnostic coding database to determine a final diagnostic code associated with said final diagnosis (Green, Jr., paragraphs [0376] and [0377]; Paragraph [0377] teaches that the system includes an A/R module 510 for determining the appropriate fee schedule for a patient.  Further, paragraph [0377] teaches that the system includes coding support data, which also includes NCDs, LCDs, and NCCI edits that are used, for example, to support the A/R module 510 in determining the appropriate billing code combinations (i.e., determining diagnostic codes associated with different diagnoses, where one of ordinary skill will recognize that such diagnoses may be preliminary diagnoses or final diagnoses) and to determine which clinical codes are valid to support certain billing codes.  Paragraph [0376] teaches that all of the billing data and clinical codes are maintained in and imported from reference databases 518 (i.e., diagnostic coding databases).  Paragraph [0377] teaches that this feature is beneficial for ensuring that billing codes are valid for obtaining payment via the A/R module 510.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for providing clinical decision support at the time of the effective filing date to further modify the automatic coding protocol method taught by McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, to incorporate steps and features directed to determining appropriate billing codes and clinical codes for the healthcare data, as taught by Green, Jr., in order to ensure that billing codes are valid for obtaining payment. See Green, Jr., paragraph [0377]; see also MPEP § 2143 G.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: McEwing et al. (Pub. No. US 2020/0350072), as modified in view of: Garoon et al. (Pub. No. US 2018/0008142); Harmon et al. (Pub. No. US 2017/0235884); Murrish et al. (Pat. No. US 10,431,336); and Saxena et al. (Pub. No. US 2018/0129952), as applied to claim 13 above, and further in view of:
- Brady et al. (Pub. No. US 2020/0121246); and
- Green, Jr. et al. (Pub. No. US 2011/0301982).
	
	Regarding claim 18,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, teaches the limitations of claim 13 (which claim 18 depends on), as described above.
		- McEwing teaches a method, further comprising:
			- displaying on a display screen said preliminary diagnosis and the final diagnostic code associated with said preliminary diagnosis (McEwing, paragraph [0944]; Paragraph [0944] teaches that the clinician device displays search codes, which include alphanumeric codes correlated to medical conditions (diagnoses), treatments or tests (i.e., displaying a diagnosis with insurance codes).).
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, does not explicitly teach a method, further comprising:
			- on a display screen in data communication with said processor, displaying said diagnostic requirement portfolio associated with said preliminary diagnosis; and
			- displaying on said display screen said final diagnosis and the final diagnostic code associated with said final diagnosis.
		- However, in analogous art of medical diagnostic systems and methods, Brady teaches a system, comprising:
			- displaying said diagnostic requirement portfolio associated with said preliminary diagnosis (Brady, paragraphs [0046] and [0051]; Paragraph [0046] teaches that the diagnosis assigned in step 300 may be displayed on the provider computing device 4 or otherwise recorded. In certain embodiments, treatment options are also provided by the computing system 10 that correspond with the diagnosis assigned in step 300 (i.e., information interpreted broadly to be the equivalent of a “diagnostic requirement portfolio”, because this term is not a well-known, understood industry term and the bounds of the diagnostic requirement portfolio are not clearly defined in Applicant’s specification).  These treatment options may then be considered by the provider to be used in addition, or in place of the provider’s prior concepts for treatment of the properly-assigned diagnosis.  Paragraph [0051] teaches that this feature is beneficial for ensuring consistency across providers when diagnosing patients.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic systems and methods at the time of the effective filing date to further modify the automatic coding protocol method taught by McEwing, as modified in view of: Garoon; Harmon; Murrish; and Saxena, to incorporate a step and feature directed to displaying diagnosis and treatment option information, as taught by Brady, in order to ensure consistency across providers when diagnosing patients. See Brady, paragraph [0051]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for providing clinical decision support, Green, Jr. teaches a system, comprising:
			- displaying on said display screen said final diagnosis and the final diagnostic code associated with said final diagnosis (Green, Jr., paragraphs [0339] and [0377]; Paragraph [0339] teaches that the Assessment subsection contains diagnoses with related ICD coding chosen by the user with the template builder component 1302.  And when the completed Progress Note is created, the Assessment subsection of that document will display the selected diagnoses and their corresponding ICD codes (i.e., displaying the final diagnosis with the associated final diagnostic code).  Paragraph [0377] teaches that this feature is beneficial for ensuring that billing codes are valid for obtaining payment via the A/R module 510.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for providing clinical decision support at the time of the effective filing date to further modify the automatic coding protocol method taught by McEwing, as modified in view of: Garoon; Harmon; Murrish; Saxena; and Brady, to incorporate steps and features directed to determining appropriate billing codes and clinical codes for the healthcare data, as taught by Green, Jr., in order to ensure that billing codes are valid for obtaining payment. See Green, Jr., paragraph [0377]; see also MPEP § 2143 G.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: McEwing et al. (Pub. No. US 2020/0350072), as modified in view of: Garoon et al. (Pub. No. US 2018/0008142); Harmon et al. (Pub. No. US 2017/0235884); Murrish et al. (Pat. No. US 10,431,336); Saxena et al. (Pub. No. US 2018/0129952); and Brady et al. (Pub. No. US 2020/0121246), as applied to claim 16 above, and further in view of:
- Morrow, Jr. et al. (Pub. No. US 2019/0295725).

Regarding claim 19,
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; Saxena; and Brady, teaches the limitations of claim 16 (which claim 19 depends on), as described above.
		- Garoon teaches a method, further comprising:
			- determining from said diagnostic coding database a respective record associated with said new preliminary diagnosis (Garoon, paragraph [0036]; Paragraph [0036] teaches that the system may determine diagnosis information by determining a set of characteristics associated with the user, comparing the identified distortions perceived by the user with distortions perceived by other users with similar characteristics as the set of characteristics associated with the user, and retrieving information associated with diagnosed vision abnormalities of the other users (i.e., determining records associated with the patient’s diagnosis).).
	The motivations and rationales to modify the automatic coding protocol method taught by McEwing, in view of: Garoon; Harmon; Murrish; Saxena; and Brady, described in the analysis of the obviousness rejections of claims 11 and 16 similarly apply to this obviousness rejection, and are incorporated herein by reference.
		- The combination of: McEwing, as modified in view of: Garoon; Harmon; Murrish; Saxena; and Brady, does not explicitly teach a method, further comprising:
			- if said final diagnosis is not the same as said preliminary diagnosis, receiving a new preliminary diagnosis from the treating provider regarding the medical condition of the patient based on said auxiliary medical data.
		- However, in analogous art of medical diagnostic systems and methods, Morrow, Jr. teaches a system, comprising:
			- receiving a new preliminary diagnosis from the treating provider regarding the medical condition of the patient based on said auxiliary medical test data (Morrow, Jr., paragraph [0013]; Paragraph [0013] teaches a method of generating medical diagnosis information of a patient, based on geo-location, comprising the steps of receiving of search query related to a patient by a data collection and analysis storage unit entered by a physician through a retrieval module, wherein the search query can include input such as patient ID, health insurance number, location, address, suspected diagnosis and the like (i.e., receiving a suspected or “preliminary” diagnosis from a treating provider regard the medical condition of the patient vase dib receiving patient data).  The Abstract teaches that this feature is beneficial for aiding physicians to get knowledge of suspected patient diagnoses.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic systems and methods at the time of the effective filing date to further modify the automatic coding protocol method taught by McEwing, as modified in view of: Garoon; Harmon; Murrish; Saxena; and Brady, to incorporate a step and feature directed to receiving a patient’s suspected diagnosis, as taught by Morrow, Jr., in order to aid physicians to get knowledge of suspected patient diagnoses. See Morrow, Jr., Abstract; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686